Citation Nr: 0011285	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in Nashville, 
Tennessee, which granted service connection for a lumbar 
spine disability, and evaluated the disability as 10 percent 
disabling.  The grant was effective May 16, 1995.  
Jurisdiction over the veteran's claims folder currently 
resides with the Houston, Texas RO.


REMAND

The veteran was afforded a VA examination to evaluate his 
back disability in February 1999.  The examiner reported that 
the claims folder and service medical records were 
unavailable for review.  The duty to assist under 38 U.S.C.A. 
§ 5107(a), includes affording medical examination that 
considers the veteran's prior medical examinations and 
treatment.  Colayong v. West, 12 Vet App 524, 534 (1999); 
Fenderson v. West, 12 Vet. App. at 127.

The examiner also reported that he was recommending that the 
veteran undergo an EMG (electromyographic examination) and 
"MCV," of the right lower extremity.  These studies do not 
appear to have been conducted.  A portion of the duty to 
assist extends to affording the veteran an opportunity for 
testing and studies recommended by an examiner.  Magana v. 
Brown, 7 Vet App 224 (1994).

In his claim for benefits, the veteran reported that he had 
received treatment from Dr. Howard Thackett for his back 
disability.  On VA examination in January 1996, the veteran 
reported that he had been receiving treatment for that 
disability from military physicians, and was currently 
receiving treatment.  Records of this reported treatment have 
not been obtained.

The United States Court of Veterans Appeals (Court) has held 
that when a DC provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examiantions upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca, supra.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.  

The Board notes that VAOPGCPREC 36-97, issued in December 
1997, provides, in part, that as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
Code 5293, and that the provisions of 38 C.F.R. §§ 4.40, 4.45 
are applicable to ratings under Code 5293.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should request that the 
veteran identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA or private, inpatient 
or outpatient, who have treated the 
veteran for his back disability since 
1994.  The RO should then take all 
necessary steps to obtain those 
records, including the records 
previously reported by the veteran, 
which are not already a part of the 
claims folder.

2.  The RO should then schedule the 
veteran for an appropriate 
examination to determine the current 
severity of his service connected 
back disability.  The examiner should 
review the claims folder and  copy of 
this remand must before the 
examination, and such review must be 
noted on the examination report.  Any 
indicated diagnostic testing should 
be accomplished; a detailed narrative 
of all results should be included 
with the examination report.  

The examiner should document all 
complaints and findings, to include:  

active and passive ranges of 
lumbar spine motion in degrees, 
with characterization of any 
limitation in terms of slight, 
moderate or severe; and 

the presence and degree of, or 
absence of, the following:  
Visibly manifested pain with 
movement; muscle atrophy; spasm; 
listing; weakness; sensory 
changes; or other objective 
manifestations that would 
demonstrate functional impairment 
due to the service-connected 
lumbosacral spine disability.  

The examiner should specifically 
comment on whether the veteran's 
subjective complaints are consistent 
with the objective findings.  The 
examiner is also requested to render 
an opinion as to whether the back 
disability was more or less severe 
than on the current examination since 
May 1995.  If the examiner identifies 
such periods the examiner should 
report the approximate dates during 
which the disability was worse or 
better than on the current 
examination, and should characterize 
the severity of the disability during 
such periods.

2)  The examiner should thereafter 
identify the exact nature of all 
existing lumbosacral spine 
disabilities.  Specifically, the 
panel should comment on the veteran's 
complaints of radiating pain into the 
right lower extremity.  The examiner 
must also express an opinion as to 
the effect that the service-connected 
lumbosacral spine disability has on 
the veteran's ability to work without 
consideration of his age but in light 
of the other service-connected 
disabilities.  A complete rational 
for all conclusions must be provided.  

3.  The RO should then review the 
record.  If the examination report is 
not responsive to the Board's 
instruction, it must be returned to 
the examiner as inadequate.  

4.  The claim should then be 
readjudicated with consideration of 
all pertinent law, regulations, and 
Court decisions, to include 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5292, 5293, 5295, and DeLuca and 
consider the applicability of staged 
ratings in accordance with Fenderson 
v. West, 12 Vet App 119 (1999).  If 
the veteran's claim remains denied, 
he and his representative should be 
provided with a supplemental 
statement of the case which should 
address the issue of an increased 
rating for the service-connected 
lumbosacral spine disability. 

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this examination is deemed necessary to evaluate 
his claim, and that a failure without good cause, to report 
for such examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


